Title: To Benjamin Franklin from Jane Mecom, 14[-27] February 1779
From: Mecom, Jane
To: Franklin, Benjamin



My Dear Dear Brother
Warwick feb 14—[-27,] 1779
My Self & children have all ways been a heavey tax upon you, but your grat & uncoman goodnes has carried you chearfully on under it, & we have all along Injoyed many of the comforts of life throw your Bounty we must otherwise have done without, it has pleasd God to diminish us fast & thereby your Expence & care of us you I doubt not Remember you had Ingaged for the soport of poor Benjamin in His deplorable state, He never could be keept in the place you Expected, but was wandering about till the Hessians took posesion of Burlington, when He disapeared & has never been heard of sence, this I informed you of soon after, but yr never mentioning it to me in Ither of the few leters I recved from you, I think it did not Reach you, it has now pleasd. God to take poor Peter & by that has Releved me from grat distress for tho I still Retained for Him the Affection of a Parent, the grat Dificulties of the times, & the Extreem Demands of the woman where he boarded contineualy Incresing, & my Inability to satisfie them, & not being able to procure him any other Place of Residence by any means keept me in Perpetual anxiety, & you know he has been no comfort to any won nor capeble of Injoying any Himself for many years, His mouth was opened Just before His Death to comit himself to the mercy of God & wish a blesing on those about him & sunk in to Eternity without a Groan, Mr Williams has kindly & faithfuly taken the care of Every thing concerning him in my absence I now thank you & him, what could I have done without Ither of you, you have suplied the means, he has taken the care, may God Reward you & make you happy in your own posterity. I wrot you about six weeks ago by a Neibour of Governer Greens Mr Wanton Casey, I hope you will recve some of the many I write & that I shall not all ways be deprived of the pleasure of yours to me which has been so long obstructed, the last I recd was by Mr Simeon Dean. Cousen Jonathan williams was so good as to write me you were well & in good spirits which I had the good fortune to recve tho unfortunate in loosing a present of Tea he had sent me which was much agrevated by my poor Retched son in-law being the barer, who was taken the forth time since the comencement of the War. I fear his poor lonely wife has given her self up to Dispare as she is apt to Sink under troble & I can no otherways acount for her long silence to me she used to write often & I have not had a line from her since the 27th. Septr May God preserve her from the faite of her Brothers. Pardon my writing you these aprehentions. I do not take pleasure in giveing you an uneasey thought but it gives some Releif to unbousom wons self to a dear friend as you have been & are to me, Father, Husband, Brother, & Children— May I not live to be deprived of all in you but you live to see the happiness of yr childrens Children confermed & a hapy peace in America Prays yr affectionate Sister
Jane Mecom



febry 27
Since I wrot the above I have recd a leter from my son Collas from Nants says he has seen you that you are well. I have also recd won from his wife who has been sick but now prety well has recved some things her husband sent her
J M

 
Addressed: To / His Excellency Benj Franklin Esqr. / Passy / near Paris—
